Jordan, Presiding Judge.
The defendant in this contempt case was a party to a divorce action in DeKalb Superior Court. At the conclusion of the trial of that case on April 8, 1970, the defendant was sentenced to 20 days in jail for contempt of court based on his conduct as set forth below. He was incarcerated on that date and filed his notice of appeal in the trial court on April 16, 1970. On April 17, 1970, this court granted his motion for supersedeas, upon which he was released from jail. The trial judge reduced his judgment to writing and filed it on April 24, 1970. Held:
1. The judgment of contempt recites that the defendant during a recess attempted to physically molest the other party to the divorce action, which required the trial judge to send a policeman to the aid of the deputy sheriff in order to restrain the defendant; that the defendant told the sheriff attending the trial that he would "get the judge,” that the court had been bought by the attorney for the plaintiff in the divorce action, that it was impossible to recieve a fair trial in DeKalb County, that he would not obey the order of the trial court regarding the custody of his children; that during the trial of the case the defendant made repeated statements, gestures, and facial expressions all in a contemptuous manner. The judgment recited that all of these actions took place in the presence of the court or in the courtroom and that it was necessary for the court to cite the defendant for contempt in order to preserve the tranquillity, peace and dignity of the court.
No citation of authority is necessary to affirm the judgment of the trial court, no abuse of discretion being shown under the facts as disclosed by the record.
2. There being a judgment of affirmance, no ruling is made on the motion to dismiss the appeal. City of Hawkinsville v. Williams, *335185 Ga. 396 (1) (195 SE 162); Littlegreen v. Gardner, 208 Ga. 523 (1) (67 SE2d 713); Hunter v. Ogletree, 212 Ga. 543, 544 (93 SE2d 717); Johnston v. Clayton County Water Authority, 222 Ga. 39 (4) (148 SE2d 417).
Submitted June 4, 1970
Decided July 14, 1970
Rehearing denied July 29, 1970.
George C. Walsh, for appellant.
Richard Bell, District Attorney, Eugene Highsmith, for appellee.

Judgment affirmed.


Eberhardt and Pannell, JJ., concur.